DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 recite the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims are rejection by virtue of being depended upon the independent claims 1 and 16 respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-13, 15-16, 18, 22, 24, 26-29, 31 and 33-34,37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadini et al. (US 2013/0086980).
Gadini discloses a biological fluid separation cartridge, wherein the biological fluid comprises a multi-component blood sample, the biological fluid separation assembly comprising:
a housing (fig. 22, ref. 1) having a single inlet port (4) and a spiral flow channel (3; see annotated drawing below) defined within the housing in fluid communication with the inlet port (4);
a first collection chamber (see annotated drawing below) defined within the housing in fluid communication with the flow channel and including a first outlet port (23b); and
a second collection chamber (see annotated drawing below) defined within the housing in fluid communication with the flow channel and including a second outlet port (7b), the second collection chamber isolated from the first collection chamber (located at different regions on the cartridge), and the second outlet port spaced apart from the first outlet port (see fig. 22); and
a separation element (fig. 3a, ref. 13) contained within the flow channel that separates the biological fluid into a first component of the biological fluid that is received in the first collection chamber (3 which leads into 20) and a second component of the biological fluid that is received within the second collection chamber (path of 9 leading to 7); 
a blood collection device (fig. 77,78,79, tube 90 that connects to needle 92a) comprising a needle (needle 92a, para 366) for connecting the blood collection device to the patient; wherein the blood collection device is directly connected to and in fluid communication with the inlet port (the blood collection device, tube 90 that includes needle 92a is directly connected to the inlet port 4 or 91 as shown in fig. 79) of the biological fluid separation cartridge (2; MD microfluidic device); and 
a drive device (fig. 77,78 shows a drive device EQ) directly connected to the biological fluid separation cartridge (MD) that draws the multi-component blood sample through the blood collection device and into the biological fluid separation cartridge and drives the flow of the multi-component blood sample through the biological fluid separation cartridge (fig. 77-79 shows the basic configuration of the device.  The drive device EQ is directly connected to the MD as shown in fig. 77.  Gadini inherently provides a pump for flowing the sample fluid and buffer solution into the device for separation.  The pump would be either a needle having a piston for driving the fluid into the system or an actuate motor pump for continuously supplying the fluids as stated in para. 93, 101-104, 169, 182.  System 80 controls dispensing of the fluids to the cartridge (para 357-358).  The needle 92a is structurally capable of being used as a needle, IV, or catheter for connecting the blood collection device (tubing 90 and connection at inlet port 4) to the patient. 

    PNG
    media_image1.png
    913
    1360
    media_image1.png
    Greyscale


Regarding claim 2, the flow channel is spiral shaped (fig. 22; fig. 26).  
Regarding claim 3, wherein at least one of the inlet channel and the flow channel contains a sample stabilizer therein (buffer reagent inlet).
Regarding claim 4, further comprising an inlet channel in fluid communication with and extending between the inlet port (4) and the flow channel (3).  Any number of inlet channels that lead to the separation element can be interpreted as an inlet channel (see fig. 3).  Another interpretation is the inlet channel can be provided from the number of inlets 6, 6’.  
Regarding claim 5, the claim does not further structurally define the independent claim.
Regarding claim 7, the sample is whole blood (abstract).
Regarding claim 8, the flow channel comprises a structural filter for separating whole blood (fig. 26-29).
Regarding claim 9, see fig. 26-29.
Regarding claim 11, the claim does not further structurally define the independent claim, see fig. 77.
Regarding claim 12, the claim does not further structurally define the independent claim, there is no structure in the claim to prevent the cellular portion from entering the first collection chamber, i.e. a filter.
Regarding claim 13, the claim does not further structurally define the independent claim because a point of care testing device is not positively recited.  The outlet ports are structurally capable of connecting to an external device.  
Regarding claim 15, Gadini discloses a biological fluid separation and testing system for a multi-component blood sample, the biological fluid separation and testing system comprising: 
a biological fluid separation cartridge (1) adapted to receive the multi-component blood sample (whole blood is applied), the biological fluid separation cartridge comprising: 17Attorney Docket No. 3896-1709206 (P-10283C1) 
a housing having an inlet port (4) and a flow channel (3; see annotated figure above) defined within the housing in fluid communication with the inlet port (fig. 22); 
a first collection chamber (see annotated figure above) defined within the housing in fluid communication with the flow channel and including a first outlet port (23b); and 
a second collection chamber (see annotated figure above) defined within the housing in fluid communication with the flow channel and including a second outlet port (7b), the second collection chamber isolated from the first collection chamber (located at different regions on the cartridge), and the second outlet port spaced apart from the first outlet port (fig. 22); and
a separation element (fig. 3a, ref. 13) contained within the flow channel that separates the biological fluid into a first component of the biological fluid that is received in the first collection chamber (3 which leads into 20) and a second component of the biological fluid that is received within the second collection chamber (path of 9 leading to 7); 
a blood collection device (fig. 77,78,79, container 63 or tube 90 that connects to needle 92a) comprising a needle (needle 92a, para 366) for connecting the blood collection device to the patient; wherein the blood collection device is directly connected to and in fluid communication with the inlet port (the blood collection device, tube 90 that includes needle 92a is directly connected to the inlet port 4 or 91 as shown in fig. 79) of the biological fluid separation cartridge (2; MD microfluidic device); and 
a drive device (fig. 77,78 shows a drive device EQ) directly connected to the biological fluid separation cartridge (MD) that draws the multi-component blood sample through the blood collection device and into the biological fluid separation cartridge and drives the flow of the multi-component blood sample through the biological fluid separation cartridge (fig. 77-79 shows the basic configuration of the device.  Drive device EQ is directly connected to MD as shown in fig. 77.  Gadini inherently provides a pump for flowing the sample fluid and buffer solution into the device for separation.  The pump would be either a needle having a piston for driving the fluid into the system or an actuate motor pump for continuously supplying the fluids as stated in para. 93, 101-104, 169, 182.  System 80 controls dispensing of the fluids to the cartridge (para 357-358).  The needle 92a is structurally capable of being used as a needle, IV, or catheter for connecting the blood collection device (tubing 90 and connection at inlet port 4) to the patient;
a testing device having a receiving port (port that receives fluid from biological fluid separation cartridge port 7) adapted to receive the first outlet port of the biological fluid separation cartridge for closed transfer of a portion of the first component of the biological fluid from the first collection chamber to the testing device (the MD 2 port 7 that discharges separated fluid is structurally capable of being further processed after the separated fluid leaves the MD).
Regarding claim 16, wherein the multi-component blood sample comprises a first cellular portion component and a second plasma portion component (whole blood sample is used) Further this claim does not further structurally limit the parent claim because the biological fluid is not positively claimed.  The prior art is structurally capable of separating a whole blood sample into individual components and be collected. 
Regarding claim 18, wherein the blood testing device comprises a point-of-care testing device.  This claim does not further structurally limit the parent claim because a point of care test device does not provide further structure to the blood testing device.
Regarding claim 22, both the first collection chamber and the second collection chamber are microfluidic channels (size of the channel permits this label).
Regarding claim 24, wherein the inlet port (4) is in fluid communication with a plurality of flow channels (flow channels can be interpreted as 9b in fig. 3 each having a separation element 11) each having a separation element (11) and the plurality of flow channels operate in parallel (9b all flow parallel to each other), with each flow channel receiving and separating a portion of the biological fluid that enters the inlet port (fig. 3).
Regarding claim 26, wherein the flow channel has a spiral shape (see fig. 22).
Regarding claim 27, further comprising an inlet channel in fluid communication with and extending between the inlet port (4) and the flow channel (3).  Any number of inlet channels that lead to the separation element can be interpreted as an inlet channel (see fig. 3).  Another interpretation is the inlet channel can be provided from the number of inlets 6, 6’.  
Regarding claim 28, a sample stabilizer (buffer) is provided at the inlet channel 6 and 6’
Regarding claim 29, both the first collection chamber and the second collection chamber are microfluidic channels (size of the channel permits this label)
Regarding claim 31, wherein the inlet port (4) is in fluid communication with a plurality of flow channels (flow channels can be interpreted as 9b in fig. 3 each having a separation element 11) each having a separation element (11) and the plurality of flow channels operate in parallel (9b all flow parallel to each other), with each flow channel receiving and separating a portion of the biological fluid that enters the inlet port (fig. 3).
Regarding claim 33-34, the drive device 96 does not allow the multi component blood sample to contact the drive device due to the air gap from needle 92b to the blood sample in the container 93.
Regarding claim 37-38, wherein the drive device (EQ) applies a vacuum or pressure (para 343) to a portion of the flow channel located a distance away from the inlet port (4).  Blood sample moves into the MD via a pressure that is applied to a flow channel 84or DR in fig. 77.
Regarding claim 39, the biological fluid separation assembly of claim 1, wherein the drive device comprises a housing that is sized and shaped for grasping by a user during collection and separation of the multi-component blood sample (the drive device as shown in fig. 77 is sized and shaped for grasping by a user as it has a base that can be lifted).
Regarding claim 40, the biological fluid separation assembly of claim 39, wherein the drive device includes an actuation member that is positioned on top of the drive device (para 151, states a actuator means can be provided on the device MD) or in a trigger position for activation by a thumb or finger of the user when the user grasps the drive device.
Regarding claim 41, the biological fluid separation assembly of claim 1, wherein the connection between the drive device and the biological fluid separation cartridge substantially prevents relative movement between the drive device and the biological fluid separation cartridge (there is no further structural limitation recite in the instant claim.  For purposes of examination, the pump that drives fluid between the drive device and cartridge pumps in one direction when turn on.  When the pump is turned off there is not flow between devices).
  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gadini et al. (US 2013/0086980) in view of Hinchliffe et al. (US 5,657,963).
Gadini discloses a biological fluid separation cartridge as seen above. 
Gadini does not teach a valve having a bellow and a barrier attached to the deformable wall.
Hinchliffe teaches a seal assembly for accommodating introduction of surgical instruments that comprises a deformable wall member (fig. 6-7, ref. 112 deformable bellows) transitionalble between an extended position (fig. 6) and a compressed position (fig. 7).  The deformable wall member allows the vertical area within the seal assemebly to be reduced to allow the instrument to pass therethgough.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Gadini to utilize a sealing structure of Hinchliffe to properly allow for fluid transfer to an analyzing structure from the cartridge.  The seal of Hinchliffe provides a fluid tight interface for transferring fluids from one device to another.  Employing the deformable wall of Hinchliffe as the wall of 7b of Gadini would allow proper seal to occur when the transfer device is placed thereon.  Providing a proper seal is well known in transfer devices.

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.  Applicant argues, “ In the biological fluid separation assembly of Gadini shown in Fig. 79, if the needle (92a) is used to collect the multi-component blood sample from a patient as suggested in the Office Action, the assembly is no longer functional as there is no way for the asserted drive device (compressed air 96) to drive the multi-component blood sample through the biological fluid separation cartridge (device MD). In the biological fluid separation assembly of Gadini shown in Fig. 79, if the needle (92a) is used to collect the multi-component blood sample from a patient as suggested in the Office Action, the assembly is no longer functional as there is no way for the asserted drive device (compressed air 96) to drive the multi-component blood sample through the biological fluid separation cartridge (device MD).”

Gadini discloses a blood collection device (fig. 77,78,79, tube 90 that directly connects to needle 92a) comprising a needle (needle 92a, para 366) for connecting the blood collection device to the patient (this limitation is given patentable weight to the extent that the needle 92a is structurally capable of being connected to a patient); wherein the blood collection device is directly connected to and in fluid communication with the inlet port (the blood collection device, tube 90 that includes needle 92a is directly connected to the inlet port 4 or 91 as shown in fig. 79) of the biological fluid separation cartridge (2; MD microfluidic device).  The tube 90 is directly connected to the inlet port 4 or 91 as shown in fig. 79.  The EQ Drive device is directly connected to the outlet port labeled DR in fig. 79.  DR is part of the EQ drive device as shown in fig. 77.  
Applicant argues, “Amended claims 37 and 38 do not recite “a flow channel’, but instead recite “the flow channel of the biological fluid separation cartridge”. Claims 1 and 15 from which claims 37 and 38 depend define “the flow channel of the biological fluid separation cartridge” as a flow channel defined within the housing of the biological fluid separation cartridge and in fluid communication with the inlet port of the housing of the biological fluid separation cartridge and the first and second collection chambers defined within the housing, wherein the flow channel contains a separation element.  Neither the channel (line 84) nor the discharge duct (DR) can be considered to be the claimed flow channel because they are not defined within the housing of the biological fluid separation cartridge (device MD). Further, the Office Action asserts that apparatus (EQ) is the claimed drive device such that the channel (line 84) and the discharge duct (DR) are defined within the drive device and cannot be considered to be part of a flow channel defined by the housing of the biological fluid separation cartridge (device MD).”  Any channel, tube or structure that is capable of passing a fluid can be interpreted as a flow channel due to the capability of being able to pass a fluid therethrough.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797